Mainstreaming sustainability in development cooperation policies (debate)
The next item is the report by DanutBudreikaitė, on behalf of the Committee on Development, on mainstreaming sustainability in development cooperation policies.
Mr President, ladies and gentlemen, I would like to thank all who have found the time at this late hour to discuss here in the plenary session the important question of integrating sustainability into development cooperation policy. The most important EU documents - the European Community Treaty and the EU Sustainable Development Strategy - define sustainable development as development which allows the present needs of society to be satisfied without reducing the chances of future generations to meet their needs. Sustainable development is an all-embracing EU rights principle which should have an influence on all spheres of EU policy, including the development cooperation policy.
One of the most important aims of our community is to fight poverty in the world, to pay back some old debts to developing countries, to help them climb out of the status of least-developed nations and to reach the status of developing nations, and ultimately - the level of developed nations. Developed nations know what the cost of progress and modern life is. I have in mind the environmental impact of human activity - the development of various fields of economy, especially industry. It is a huge cost that is being borne by the whole world, even though not all countries have or use the technology that contributes to the greenhouse effect, CO2 or other pollution. We are all paying, and we all would like to see the amount of pollution reduced. We direct our attention not only to our own economies, adopting appropriate solutions, but we also want developing countries to use non-polluting renewable types of energy and non-polluting technology. However, this is not so simple. The report raised some of the problems of sustainable development and offered some directions for possible solutions for developing countries - and not only for them, but also for the EU itself. Sustainable development comprises three fundamental aspects: stable economic growth, protection of the environment, and social justice and cohesion.
This means that economic issues, environmental protection issues and social issues are interrelated and reinforce each other, and their interconnection should already be in evidence at the policy formation stage. Economic issues are linked with management, human rights, democracy, regional integration and other aspects of economics and life. The financial support of the EU and other countries is necessary for their solution, as are the strengthening of developing countries' institutional competence, the fight against corruption, new methods of helping businesses and markets to implement sustainable development, the attraction of direct foreign investment, and so on.
The environment is affected by unlawful destruction of forests, which encourages corruption and the possibility of armed conflicts; lack of access to potable water and shortcomings in sanitary conditions; pollution, especially the greenhouse effect; and the use and depletion of natural resources, which are also precursors to conflict situations. In the social sphere environmental issues are also important, such as access to potable water and sanitary conditions, access to education and health care systems, and the fight against poverty. In implementing three fundamental aspects of sustainable development, it is evident that the stimulation of economic growth and the elimination of poverty, together with ensuring the protection of the environment, are the greatest challenges to the EU development cooperation policy.
Therefore, in this policy the EU must also encourage other large economic actors, such as the United States, China and India, to contribute to the implementation of global sustainable development. When stimulating economic growth, it is essential to implement sustainable development in all sectors, to invest in non-polluting technologies, to introduce alternative energy technologies, and, most importantly, to apply entrepreneurial behaviour standards. Talking about the environment, it is important to highlight that international corporations operating in developing countries must respect the environment. A start should be made to implement a code of corporate social responsibility for European firms.
Seeking to fight the deterioration of environmental protection in developing countries, the EU should cooperate more actively with small and medium-sized firms to shape their respect for the environment. The protection of biological diversity, monitoring of the ecological state of the environment and the appropriate measures to support it are our collective debt to coming generations. In the social sphere we must try to achieve the defined millennial development goals, to encourage a sustainable consumption model, to combat diseases, and to direct more official development aid to education about health and environmental issues.
In addition, it is essential to involve the civil society, NGOs and women in finding solutions for the problems of sustainable development, and in invigorating social dialogue. As well as these three fields of sustainable development, I would also like to mention the strengthening of institutional competence as a priority side issue for all sectors. In assisting institutional, administrative and legal reforms, expansion of infrastructure systems and national financial management, the environmental, economic and social impact needs to be evaluated.
These are long-term action programmes to achieve sustainability in development cooperation policy. Already, however, the EU can take action to achieve sustainability, to solve the agricultural export subsidy issue, and to encourage the importation of products that have been produced with respect for sustainability and without contravening international agreements, invoking a migration policy to stop the brain drain from developing countries, as well as stimulating investment in developing countries, and faithfully applying 0.7% of GDP to development assistance.
Mr President, I shall aim to comply with my allotted speaking time so that we can finish before midnight!
Of course we welcome this report which is so focused on mainstreaming sustainability in development cooperation policies. I am pleased to know that this report is well in tune with our own analysis of this subject. The Commission is fully committed to improving the mainstreaming of sustainability in our development cooperation. The overarching objective of this cooperation is the eradication of poverty in the context of sustainable development. We are working in the direction of most of the recommendations which are made in the report, and I congratulate the rapporteur, Mrs Budreikaitė. I shall illustrate this only with a few examples.
Firstly, we are improving the mainstreaming of environmental concerns in development policies in a variety of ways, for example by staff training, by setting up an environmental helpdesk, by systematic preparation of country and regional environmental profiles and, whenever relevant, strategic environmental assessments and environmental impact assessments.
Secondly, we are stepping up assistance to developing countries to adapt to climate change. We are working to enhance our alliance-building with the developing countries in the area of climate change adaptation and mitigation. Because the most immediate effect of climate change on developing countries is the incidence of extreme weather phenomena, we are also preparing a new disaster risk reduction strategy.
Thirdly, we are promoting clean and renewable energy through specific projects. Another new initiative that has been well received by the international community is the global energy efficiency and renewable energy fund.
Fourthly, we are working hard towards preventing the import of illegally sourced wood via the negotiation of voluntary partnership agreements under the forest law enforcement governance and trade initiative. Negotiations have recently started with Malaysia, Ghana and Indonesia.
Lastly, we are programming resources for building capacity in developing countries to prevent illegal dumping of toxic waste and to clean stocks of solid pesticides.
The efforts needed to deal with these objectives and with others also raised in the report certainly remain considerable. The European Parliament's support in relation to the development cooperation instrument and the environment and natural resources climatic strategy will be critical, and from this point of view I want to express gratitude for your engagement and support.
on behalf of the PPE-DE Group. - (DE) Mr President, ladies and gentlemen, I can do no other than extend warm thanks to the rapporteur, Mrs Budreikaitė, for a successful job of work, and for a very balanced report that does not give rise to contention.
The report contains the core of what the Committee on Development wanted to say about, firstly, the challenges presented by climate change; secondly, the protection of biodiversity; thirdly the discharge of the least developed countries from their debts; fourthly the promotion of small and medium-sized enterprises for the sake of improved social, environmental and economic cooperation in the countries of the South, and, fifthly, more foreign direct investment and greater diversification in exports.
The report calls on the Commission to base all the Community's development programmes on transparency and accountability, since corruption damages sustainability in the developing countries, and this House therefore advocates the introduction of independent offices to combat it, together with an adequate allocation of funds to them, and I can do no other than ask all Members of this House to endorse this report when we come to vote on it.
on behalf of the PSE Group. - (DE) Mr President, I, too, should like to join in congratulating the rapporteur. The idea prevailed for a long time that protection of the environment and sustainable development were luxury items that could not be discussed, let alone achieved, until a society had developed to a certain level.
Sustainable development has since then become one of the millennium development goals, since the effects of poor environmental conditions impact poorer people far more directly. Their living conditions are largely dependent on access to natural resources - for example, 90% of people living in absolute poverty are dependent on woods for a living. It is also the case that the developing countries are harder hit by the consequences of climate change than the industrial nations that are largely responsible for it, and so the Commission's proposal for a Europe-wide reduction in CO2 emissions from new cars by 2012 is to be welcomed.
In this report, we are again calling on the United States, but also on India and China, to ratify the Kyoto Protocol and to join with the European Union in taking responsibility for sustainable development worldwide.
While the building of infrastructure can be an important factor in sustainable development, it is also important that social and environmental considerations be borne in mind, and so we urge the Commission to have an environmental impact assessment carried out on every project receiving financial support from the EU and made available to the public.
We are again and again shocked by reports of the inhuman conditions under which people in developing countries have to work, and the code of practice for European businesses operating in such countries really must be made more effective. We must also play our part in ensuring that the International Labour Organisation's core labour standards are applied.
The debate is closed.
The vote will take place on Thursday at 11.30 a.m.